DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

APPLICANT’S AMENDMENT
Applicant’s amendment received February 9, 2022 is acknowledged and fully considered. After consideration of the above amendment, the refusals of record under 35 U.S.C. § 112(b) and 35 U.S.C. § 171 have been overcome. However, after further consideration, the claim is refused under 35 U.S.C. 102(a)(1) as noted below.

Claim Refusal - 35 USC § 102
The claim is refused under 35 U.S.C. 102(a)(1) as being anticipated by the Aluminum Pipe reference, retrieved from the Tineye.com website first found June 22, 2018, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The appearance and configuration of the Aluminum Pipe is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02. 


    PNG
    media_image1.png
    856
    1503
    media_image1.png
    Greyscale

Left, Figure 1.2 of the claimed design and right, Aluminum Pipe reference


The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'! Seaway 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Conclusion
The claim stands refused under 35 U.S.C. 102(a)(1) 
The references cited, but not applied, are considered cumulative art related to the claimed design.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 

/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date:  2/24/2022